Citation Nr: 0901668	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
intervertebral disc disease (claimed as back disability).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's January 
2005 claims for lumbar spine intervertebral disc disease 
(claimed as back disability) and bipolar disorder.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the transcript is 
associated with the record.

Additional evidence was received in December 2008, and the 
veteran's representative waived its review by the RO.  See 38 
C.F.R. § 20.1304 (2008).  The Board will consider that 
evidence accordingly.


FINDINGS OF FACT

1.  There is no evidence that intervertebral disc disease of 
the lumbar spine was caused or aggravated during, or within 
one year of separation from, active service.

2.  There is no evidence that a bipolar disorder was caused 
or aggravated during active service.



CONCLUSIONS OF LAW

1.  The veteran's lumbar spine intervertebral disc disease 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The veteran's bipolar disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A February 2005 letter, provided to the veteran before the 
June 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's enlistment 
examination, separation examination, and available private 
treatment records have been obtained.

In a May 2005 statement, and again at his November 2008 
hearing before the undersigned Veterans Law Judge, the 
veteran stated that he was receiving Social Security 
disability benefits.  Consequently, VA attempted to retrieve 
the veteran's Social Security medical records.

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA 
is required to make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist, or the custodian does not have them.

According to a January 2007 letter in the file, VA made four 
requests to the Social Security Administration (SSA) to 
obtain the veteran's medical records.  Three of those four 
requests, dated April 2006, November 2006, and December 2006, 
are of record.  In December 2006, SSA informed VA that there 
are no medical records on file regarding the veteran.

Where, as here, a veteran's records have been lost while in 
the government's possession, VA has a heightened duty to 
assist the veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In 
this case, VA advised the veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its February 2005 letter.  Moreover, in the above paragraph, 
VA explained that it had contacted SSA four times, and did 
not stop contacting them until a reply was received; that the 
search was therefore a reasonably exhaustive search under 
38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. § 3.159(c)(2) 
(2008); and that further efforts to locate the records would 
not be justified because SSA has determined that no medical 
records for the veteran are on file.  See Dixon, supra.

In February 2005, the veteran authorized VA to obtain his 
medical records from Dr. Theime, a private physician.  In 
April 2005, VA sent an initial request to Dr. Theime at the 
address the veteran provided.  Having received no response 
from Dr. Theime, in May 2005 VA sent a second request to Dr. 
Theime at the address the veteran provided.  No response from 
Dr. Theime is of record.  Also in May 2005, the veteran 
stated in a letter to VA that he had "tried for years" to 
get his records from Dr. Theime, and that he had twice driven 
over 250 miles to retrieve the records, but had received 
"lots of promises [and] no documents."  The veteran noted 
that the only record that he was able to obtain from Dr. 
Theime was an undated one page medical report of a diagnosis 
of the veteran's father.  The veteran's father's one page 
medical report is of record.  However, it was drafted by Dr. 
Boettcher, and provides for copies to Drs. Mankey and Fall, 
but does not mention Dr. Theime, except in handwriting below 
the report in which the veteran writes that the report 
pertains to his father.  The Board notes that in the 
veteran's father's medical report, the mailing address listed 
for the veteran's father is the same address which the 
veteran provided to VA in February 2005 as the address for 
Dr. Theime.  Should the address which the veteran provided to 
VA for Dr. Theime prove inaccurate, and should the veteran 
obtain new and material evidence from Dr. Theime in the 
future, such evidence may be sent to VA.  38 C.F.R. § 
3.156(a).

Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(1), VA 
is required to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency.  
Such reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  In this case, VA satisfied 
its duty to make reasonable efforts by sending, in April 
2005, an initial request to Dr. Theime at the address the 
veteran provided, and by sending a follow-up request in May 
2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not provided with such notice.  However, since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lumbar Spine Intervertebral Disc Disease

The veteran contends that he is entitled to a grant of 
service connection for lumbar spine intervertebral disc 
disease.  In his August 2005 notice of disagreement, the 
veteran stated that he feels that his back condition is a 
direct result of carrying a 90 pound backpack on hikes of 20 
miles or more in service.  Similarly, in his March 2006 
substantive appeal, the veteran stated that his back 
symptomatology started in service.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that, while in service, he went 
on hikes of between 5 kilometers (K) and 25K while carrying 
130 pounds of weight (including his weapon).  He further 
stated that his back condition began in the service; 
specifically, he stated that after about two-and-a-half to 
three months in the FMS, he started experiencing cramps in 
his right thigh and right buttock.  He noted that he did not 
mention his back condition in service "because there is a 
stigma attached," and because "the treatment for that would 
have been bed rest...and probably would have made my life even 
worse than it was."  The veteran also stated that he first 
found out that he had a disc condition between three and four 
years after he left the service, which was the first time 
after service that he had a medical care provider.  Later in 
the hearing, he stated that he had not sought treatment for 
his back condition for five to six years after he left the 
service.  The veteran also stated that is currently taking 
medication to alleviate his back pain.  Finally, the veteran 
testified that his treating physician had told him that his 
time in service is "probably where [his back condition] 
started for sure."

The veteran has no record of any back problems in service.  
In his May 1982 enlistment examination, the veteran wrote 
that he was "in superb health," was taking no medications, 
and had no known allergies.  He checked boxes indicating that 
he never had, and did not currently have, "recurrent back 
pain," "bone, joint or other deformity," or "arthritis, 
rheumatism, or bursitis."  He also checked the "no" box in 
response to the question: "Have you consulted or been 
treated by clinical physicians, healers, or other 
practitioners within the past 5 years for other than minor 
illnesses?"  He checked "yes" for the question: "Have you 
ever been a patient in any type of hospital," but explained 
that his hospitalization was for the mumps.  On clinical 
examination, the veteran's "spine [and] other 
musculoskeletal" condition was found to be normal.

In his November 1985 separation examination, the veteran 
wrote that he was "in good health," was taking no 
medications, and had no known allergies.  He checked boxes 
indicating that he never had, and did not currently have, 
"recurrent back pain," "bone, joint or other deformity," 
or "arthritis, rheumatism, or bursitis."  He also checked 
the "no" box in response to the question: "Have you 
consulted or been treated by clinical physicians, healers, or 
other practitioners within the past 5 years for other than 
minor illnesses?"  He checked "yes" for the question: 
"Have you ever been a patient in any type of hospital," but 
explained that his hospitalization was for the mumps.  On 
clinical examination, the veteran's "spine [and] other 
musculoskeletal" condition was found to be normal.

The veteran's first diagnosis of record for a back condition 
is dated July 2002.  In July 2002, a private physician, D. J. 
Fisher, M.D., performed a magnetic resonance imaging (MRI) on 
the veteran.  He noted that the study was limited by 
significant patient motion artifact.  His impression was that 
the veteran had large disc extrusion centered at the L4-5 
level in a right pericentral and lateral location, which 
severely narrowed the spinal canal and crowded the lateral 
recess.  He also found that the veteran had a small right 
pericentral disc protrusion at L5-S1 which came in contact 
with the right S1 nerve root as it entered the lateral 
recess, causing some mild displacement.  Dr. Fisher 
recommended a surgical consultation.

Also in July 2002, another private physician, A. M. Meyer, 
M.D., noted the results of the MRI, which was ordered because 
of the veteran's intractable back pain with right-sided 
radiculopathy.  Dr. Meyer noted that the MRI showed 
significant stenosis of the spinal canal in the L4-L5 disc 
space, as well as impingement of the L5 nerve root on the 
right.  This corresponded with his right-sided L5 
radiculopathy and loss of right knee jerk, and some loss of 
sensation in the L5 dermatome, as well as weakness of the 
right great toe dorsiflexors.

Also in July 2002, another private physician, R. M. 
Hutchinson, M.D., noted that the veteran reported having "on 
and off back pain for greater than ten years."  Dr. 
Hutchinson noted that the veteran had worked as a laborer.  
He also noted recorded the veteran's report that he had 
experienced an episode of severe low back pain with radiation 
into his right thigh and shin area, which was accompanied by 
numbness, in June 2002.  Dr. Hutchinson reviewed x-rays of 
the veteran's back which were taken in June 2002, which 
revealed good bone quality, maintained alignment, and some 
evidence of L5-S1 early degenerative disc disease.  Dr. 
Hutchinson also reviewed the veteran's MRI, which showed 
significant herniation of the disc at L4-5 posteriorly and to 
the right, with significant impingement of the L4-5 and S1 
nerve roots.  The MRI also showed a moderate disc bulge at 
L5-S1.

Also in July 2002, another private physician, A. A. Kartman, 
M.D., noted that the veteran had a history of a herniated 
disc at L4-L5, with a large disc protrusion in the right 
paracentral area, and a small disc protrusion at L5-S1, 
according to the results of a Computed Tomography (CT) scan 
performed earlier in July 2002.  Dr. Kartman noted that the 
veteran was scheduled to have R. T. Haller, M.D., perform 
surgery on his back in August 2002.

In August 2002, another private physician, Dr. Haller, 
performed surgery-a right L4-5 discectomy-on the veteran's 
back.  During surgery, the ligamentum flavum was excised.  
Some disc material was found right at the level of the disc 
space, and a little bit superior to it.  Also, an annular 
tear was found more to the midline.  Some bone was removed to 
enlarge the window in the area of the herniation, and the 
free fragments of the disc herniation were removed in several 
small pieces.  Following surgery, the veteran was sent to 
recovery in good condition, with no complications.

In September 2002, Dr. Haller saw the veteran post-surgery.  
He noted that the veteran still had some pain and grinding in 
his back.  Dr. Haller told the veteran "that he would 
probably always have occasional flare-ups due to his abnormal 
disk, but he should expect to get gradually better still with 
symptomatic treatment."  He noted that the veteran could 
consider returning to work, provided that his job did not 
involve repetitive heavy lifting.

In February 2003, the veteran was treated by an unidentified 
private clinician.  The clinician noted that the veteran's 
symptoms included mid-back pain, numbness, and tingling, 
which was worse with sitting, bending, standing, lying down, 
twisting, and sleeping, and better with resting, ice, heat, 
and medication.  The clinician found that the veteran had a 
reflare of radiculopathy.

In April 2003, another private clinician, S. D. Harrison, 
M.D., performed another MRI on the veteran's back.  Dr. 
Harrison's impression was that no recurrent disk herniation 
was present.  The large prior L4-5 disk herniation had been 
successfully removed.  Dr. Harrison also found that a 
combination of multiple factors were producing impingement 
upon the right L4 nerve root as it transited the right L4-L5 
intervertebral neural foramen, including an asymmetric disk 
protrusion extending into the posterolateral recess and the 
intervertebral neural foramen.  Disk height reduction was 
asymmetrically more prominent on the right than the left.  
Asymmetric L4-L5 facet osteoarthritis with osseous and 
fibrous hypertrophy was found, as was a mild degree of 
postoperative granulation tissue extending into that region.  
Dr. Harrison also found a previous broad based disk 
protrusion or mild herniation at L5-S1, centered at and to 
the right of midline.  It had not increased in size.  It 
abutted the right S1 nerve root after it exited from the 
thecal sac and entered the epidural space.

In June 2003, another private clinician, M. F. Russell, M.D., 
noted that the veteran stated that he had had right-sided 
sciatica for the past month.  Dr. Russell diagnosed the 
veteran with right sciatica, and provided him with pain 
medication.

In February 2004, another private clinician, D. W. Jones, 
M.D., noted that the veteran was in the emergency room for 
low back pain, which had arisen the previous day when the 
veteran had changed a tire.  Dr. Jones diagnosed the veteran 
with a low back strain, status post discectomy.  He provided 
the veteran with pain medication.

In addition to his treatment for back pain, the veteran also 
discussed his back pain with K. T. Bartlett, M.D., as part of 
a psychological evaluation in January 2004.  Dr. Barlett 
noted that the veteran "reported a medical history 
noteworthy for back pain even during childhood-both due 
to...physical abuse, and later associated with participation in 
sports activities; and this was exacerbated over the years by 
his consistent employment in heavy labor capacities....[I]t was 
[the veteran's] appraisal that about ten years ago [1994] the 
pain became far more severe; and medical evaluation 
determined that he had a herniated L4/5 disc for which he 
underwent [a] discectomy."  Dr. Bartlett also noted that the 
veteran "reported that he...consistently worked in physically-
demanding capacities-including in construction as a hod 
carrier, moving furniture, and stocking in stores; and he 
related that although all of this work caused him pain, he 
consistently restrained himself from complaining about his 
back pain as it was his experience that once this was 
mentioned his employer would quickly find a way to get rid of 
him in order to avoid an L & I [labor and insurance] claim."

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the veteran claimed in his November 
2008 hearing that his treating physician had told him that 
his injury began in service, nothing in the record 
corroborates that assertion.  Moreover, the veteran did not 
provide the name of this physician.  The Board notes that the 
undersigned Veterans Law Judge informed the veteran at his 
hearing that he would be given 60 days to submit evidence in 
support of this assertion, but the veteran did not provide 
such evidence.  Should the veteran obtain new and material 
evidence from his doctor in the future, such evidence may be 
sent to VA.  38 C.F.R. § 3.156(a).

The Board acknowledges that lay evidence is competent to 
establish a diagnosis when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this 
instance, the current diagnosis is not at issue.  Rather, at 
issue is the absence of any evidence of a back condition in 
service, and the absence of any nexus opinion linking the 
veteran's ostensible back condition in service to his current 
back condition.

The Board notes that the veteran asserted, in his August 2005 
notice of disagreement, his March 2006 substantive appeal, 
and at his November 2008 hearing, that his current back 
condition was caused by his time in service.  However, as a 
layperson with no apparent medical expertise or training, the 
veteran is not competent to comment on the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board finds that the veteran's 
August 2005, March 2006, and November 2008 statements that 
his current back condition was caused by his time in service 
are not competent.

The Board also notes that, in his August 2005 notice of 
disagreement, the veteran requested that he be provided with 
a VA examination for his back condition.  The evidence of 
record does not warrant providing the veteran with a VA 
medical examination for the purpose of disability 
compensation.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  In 
this case, the information and evidence of record does not 
establish that the veteran suffered an event, injury or 
disease in service.  To the contrary, his service treatment 
records and separation examination show no evidence of any 
back condition in service.  Moreover, although a VA examiner 
could find that the veteran currently has a back condition, a 
VA examiner could not determine whether that condition was 
caused by an incident in service without resorting to mere 
speculation, because there is no documentation of any back 
condition in service.

Finally, the Board acknowledges the argument asserted by the 
veteran's representative in his July 2008 statement in lieu 
of VA Form 646.  The veteran's representative argues as 
follows: "There were no diagnoses of intervertebral disc 
disease lumbar spine at the time of the veteran's induction 
into the military.  The veteran contends he suffered from a 
back condition while serving in the military.  It is 
conceivable even though the veteran has a history of being a 
laborer that the strenuous activities of being a soldier also 
affected his back.  The claimant is therefore entitled to the 
presumption of soundness provided by 38 U.S.C.A. § 1111 (West 
2002).  The presumption satisfies the claimant's burden to 
prove entitlement to service connection and shifts the burden 
to VA to rebut.  The presumption entitles the claimant to an 
award of service connection in this case."  The veteran's 
representative misapprehends the nature of the presumption of 
soundness.  The presumption of soundness entitles the veteran 
to the presumption that he entered service in sound physical 
and mental condition, unless otherwise noted in the veteran's 
examination upon acceptance and enrollment into service.  
38 C.F.R. § 3.304(b).  In this case, the veteran's May 1982 
enlistment examination does indeed show that he entered 
service in sound physical and mental condition.  Hence, the 
presumption of soundness applies to the veteran in this case.  
However, the presumption of soundness does not satisfy the 
veteran's burden to prove entitlement to service connection, 
and neither does it shift the burden to VA to rebut 
entitlement to service connection.  Indeed, there is no legal 
basis or support for this assertion by the veteran's 
representative.  Even where, as here, the veteran is entitled 
to the presumption that he was in sound condition upon 
entering service, he must still show that he incurred or 
aggravated his injury in service in order to warrant 
entitlement to service connection.

In this case, there is no evidence of any incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and no nexus between any in-service 
injury or disease and the current disability, established by 
medical evidence.  To the contrary, the veteran stated in his 
November 1985 separation examination that he was "in good 
health," and that he had no "recurrent back pain," "bone, 
joint or other deformity," or "arthritis, rheumatism, or 
bursitis."  Additionally, on clinical examination at 
separation from service in November 1985, the veteran's 
"spine [and] other musculoskeletal" condition was found to 
be normal.  The Board notes that even if, as the veteran 
stated at his November 2008 hearing, there would have been a 
"stigma attached" for complaining of a back condition in 
service, the effects of that stigma would have had the least 
effect at the moment the veteran was taking his separation 
examination and leaving the service.  Moreover, even without 
the veteran's statements at separation, he would still not 
qualify for service connection, both because the clinical 
examination of November 1985 found him to have no back 
condition at separation, and because there is no medical 
opinion of record showing a nexus between the veteran's 
service and  his back condition.  Additionally, in his 
January 2004 statement to Dr. Bartlett, the veteran himself 
attributed his back condition to his jobs after service, 
including his work in construction as a hod carrier, moving 
furniture, and stocking shelves in stores.  Given the 
veteran's contemporaneous affirmative denial of any back 
condition in service; a contemporaneous clinical examination 
that found no evidence of a back condition at separation; the 
presence of intercurrent causes, including construction work 
and the passage of over 16 years from discharge to diagnosis; 
and the absence of any medical opinion showing a nexus 
between the veteran's time in service and his back condition, 
the veteran is not entitled to a grant of service connection 
for his back condition.

Moreover, because there is no evidence that the veteran's 
back condition manifested to a degree of 10 percent or more 
within one year from the date of termination of his service, 
he is not entitled to service connection under the 
presumption of a chronic disease.  38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the veteran's available 
service treatment records show no evidence of a back injury, 
and there is no evidence of continuity of symptomatology from 
the date of the veteran's discharge to the present.  To the 
contrary, the veteran has no evidence of treatment for a back 
condition for more than 16 years after his service concluded.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Indeed, the lack of any objective evidence of 
complaints, symptoms, or findings of a disability for many 
years after the period of active duty is itself evidence 
which tends to show that the condition did not first manifest 
during active duty.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for lumbar spine 
intervertebral disc disease (claimed as back disability); it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.





Bipolar Disorder

The veteran contends that he is entitled to a grant of 
service connection for bipolar disorder.  In his August 2005 
notice of disagreement, the veteran stated that he feels that 
his bipolar disorder is a direct result of his time in 
service.  Specifically, he cites his evaluations, promotions 
and demotions as proof that he had bipolar disorder in 
service.  Similarly, in his March 2006 substantive appeal, 
the veteran stated that his time in service "changed my 
personality for life."  He noted that he is currently in 
therapy to work on issues of anger, depression, violence, and 
erratic behavior.  He also noted that he was discouraged from 
seeing the chaplain for his feelings of depression in 
service.  The veteran also cited an incident in which he put 
his hand through a wire reinforced window in service as a 
byproduct of his anger and depression in service.  In 
addition, he cited his pre-service smoking of marijuana as 
proof that he had bipolar disorder, and was self-medicating.  
Additionally, he cited an in-service incident in which he was 
"drunk on duty my first fire watch," which he claims is 
proof that he had bipolar disorder in service.

At his November 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he received a letter from 
his Commander recommending counseling on September 7, 1984, 
while he was in service.  He also noted that he vacillated 
between feelings of anger, anxiety, and depression during his 
time in service, and that he had asked to talk with the 
chaplain because of his depression.  The veteran further 
stated that he was first diagnosed with bipolar disorder in 
2000, and that he has been receiving Social Security 
disability benefits for his bipolar disorder since 2003.

The veteran has no diagnosis of bipolar disorder in service.  
In his May 1982 enlistment examination, the veteran wrote 
that he was "in superb health," was taking no medications, 
and had no known allergies.  He checked boxes indicating that 
he never had, and did not currently have, "Nervous trouble 
of any sort" or "Depression or excessive worry."  He also 
checked the "no" box in response to the question: "Have 
you consulted or been treated by clinical physicians, 
healers, or other practitioners within the past 5 years for 
other than minor illnesses?"  He checked "yes" for the 
question: "Have you ever been a patient in any type of 
hospital," but explained that his hospitalization was for 
the mumps.  On clinical examination, the veteran's 
psychiatric condition was found to be normal.

In his November 1985 separation examination, the veteran 
wrote that he was "in good health," was taking no 
medications, and had no known allergies.  He checked boxes 
indicating that he never had, and did not currently have, 
"Nervous trouble of any sort" or "Depression or excessive 
worry."  He also checked the "no" box in response to the 
question: "Have you consulted or been treated by clinical 
physicians, healers, or other practitioners within the past 5 
years for other than minor illnesses?"  He checked "yes" 
for the question: "Have you ever been a patient in any type 
of hospital," but explained that his hospitalization was for 
the mumps.  The veteran's psychiatric condition was not 
evaluated at his separation examination.

In September 2000, the veteran was first diagnosed with 
bipolar disorder.  The clinician, L. Morris, noted that the 
veteran reported having first experienced mood swings, 
emotional reactivity, and anger management difficulties when 
he joined the service.  However, the veteran also described 
his childhood as having been "chaotic and violent," and 
described his parents as being physically abusive substance 
abusers.  He further described living in multiple foster 
homes, and on the street, during his childhood.  The 
clinician, L. Morris, diagnosed the veteran with Bipolar II 
disorder with mixed features.  The veteran attended regular 
sessions with L. Morris from September 2000 through June 
2002.

In November 2002, the veteran sought treatment from another 
clinician, F. Pets, who diagnosed the veteran with Bipolar II 
with mixed features.

In January 2004, the veteran sought a psychological 
evaluation from Dr. Bartlett.  Dr. Bartlett diagnosed the 
veteran with bipolar disorder, not otherwise specified (NOS), 
characterized by chronic dysphoria, hyperactivity, and racing 
thoughts, but without a clear history of expansive mood or 
more generally manic episodes.  He also diagnosed the veteran 
with personality disorder, NOS, characterized by mixed 
dependent and paranoid characterological features.

In November 2008, the veteran sought a psychiatric diagnosis 
from Dr. Chandler.  Dr. Chandler noted that he has treated 
the veteran for his psychiatric medical needs since February 
2006.  Dr. Chandler diagnosed the veteran with Bipolar 
Disorder II, PTSD, and a Personality Disorder with avoidant 
and obsessive-compulsive traits.  Dr. Chandler further noted 
that the veteran "feels that he developed his symptoms while 
serving in the [military.]"  Dr. Chandler wrote that the 
veteran reported seeking advice and counseling while in 
service, but that he was perceived as a trouble maker, and 
was assigned duties that kept him out of sight.  Dr. Chandler 
did not provide his own medical opinion regarding the 
etiology of the veteran's psychiatric condition.

As a layperson with no apparent medical expertise or 
training, the veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the veteran's August 2005, March 2006, and November 2008 
statements that his current bipolar disorder was caused by 
his time in service are not competent.  Similarly, the 
January 2005 letter written by the veteran's wife, in which 
she asserts that the veteran has bipolar disorder, does not 
qualify as competent medical evidence because the veteran's 
wife has no apparent medical expertise or training.

The Board also notes that, in his August 2005 notice of 
disagreement, the veteran requested that he be provided with 
a VA examination for his bipolar disorder.  The evidence of 
record does not warrant providing the veteran with a VA 
medical examination for the purpose of disability 
compensation.  As noted above, pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2008), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  In this case, the information and 
evidence of record does not establish that the veteran 
suffered an event, injury or disease in service.  To the 
contrary, his service treatment records and separation 
examination show no evidence of any bipolar disorder in 
service.  Moreover, although a VA examiner could find that 
the veteran currently has bipolar disorder, a VA examiner 
could not determine whether that condition was caused by an 
incident in service without resorting to mere speculation, 
because there is no documentation of any bipolar disorder in 
service.  Rather, the only evidence in service to which the 
veteran refers is a notice, dated September 7, 1984, that 
counseling is available.  However, that counseling was not 
offered to assist him with a psychological disorder, as the 
veteran has no record of any psychological disorder in 
service.  Instead, the purpose of the offer of counseling was 
to assist the veteran in the "understanding of [his] 
responsibilities" as a member of the military, the 
"importance of obeying regulations," and the "seriousness 
of...breaches of responsibility."  Rather than arising from 
any reports of a psychological disorder, this notice was a 
provisional retention notice sent by the service in response 
to the veteran's leaving his post in May 1983, losing his 
rifle and meal card in August 1983, and breaking a window in 
July 1985.  The veteran's representative's argument in July 
2008 that the presence of these incidents is itself 
sufficient to show a psychological disorder is merely 
speculative, and not corroborated by any psychiatric 
diagnosis in service.

In this case, there is no evidence of any incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and no nexus between any in-service 
injury or disease and the current disability, established by 
medical evidence.  To the contrary, the veteran stated in his 
November 1985 separation examination that he was "in good 
health," and that he had no "Nervous trouble of any sort" 
or "Depression or excessive worry."  In light of the 
veteran's contemporaneous affirmative denial of any nervous 
or depressive condition in service; the passage of over 14 
years from discharge to diagnosis; and the absence of any 
medical opinion showing a nexus between the veteran's time in 
service and his bipolar disorder, the veteran is not entitled 
to a grant of service connection for his bipolar disorder.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the veteran's available 
service treatment records show no evidence of bipolar 
disorder, and there is no evidence of continuity of 
symptomatology from the date of the veteran's discharge to 
the present.  To the contrary, the veteran has no evidence of 
treatment for bipolar disorder for more than 14 years after 
his service concluded.  Consequently, he is not entitled to a 
grant of service connection based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Indeed, the lack of 
any objective evidence of complaints, symptoms, or findings 
of a disability for many years after the period of active 
duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for bipolar 
disorder; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for lumbar spine intervertebral disc 
disease (claimed as back disability) is denied.

Service connection for bipolar disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


